EXHIBIT 23(b) Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-8 relating to the 2005 Stock Option and Outside Directors Plans of Habersham Bancorp of our report dated March 6, 2007 relating to our audit of the consolidated financial statements, which appears in the Annual Report on Form 10-K of Habersham Bancorp for the year ended December 31, 2006. /s/ PorterKeadleMoore, LLP Atlanta, Georgia October 31, 2007
